DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 U.S.C. § 101 regarding to claims 1-8 and 9-15 is withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ames et al. (hereinafter Ames) US 2015/082181 in view of Jeong et al. (hereinafter Jeong) US 2011/0096006.

a touch screen configured to detect a drag input and a touch input; ([0028] touch screen by touching) and a controller configured to: ([0092], claim 1, processor) 
control the touch screen to display a 2-dimensional (2D) image of a first home screen; (Fig. 2, [0028] cause to display 2D representation of a web page)
detect, using the touch screen, a touch input; ([0029] enter d3 viewing mode by a touch input) and
convert the 2D image of the first home screen into a 3-dimensinal (3D) image of the first home screen and control the touch screen to display the 3D image, ([0029][0054]  Fig. 3A, alter the rendering to display a 3D representation, selecting the different screens between webpage, application, content page, etc. which are implementation dependent, which is an implementation choice, not  an invention) 
But Ames fail to explicitly disclose “a drag trace from a first point to a second point on the first home screen, wherein the controller is further configured to: according to detecting the drag trace, control the touch screen to display a menu widget including a plurality of icons that allow a user to directly enter specific menus of user-predefined applications while displaying the 3D image.”
Jeong disclose a drag trace from a first point to a second point on the first home screen,  ([0083] [0093] user operation could be touch and dragging operation, and flicking operation instead of tapping) 
wherein the controller is further configured to: according to detecting the drag trace, control the touch screen to display a menu widget including a plurality of icons that allow a user to directly enter specific menus of user-predefined applications while displaying the 3D image. ([0083][0091] [0093][0095]  Fig. 4A, 4C based on the detected user operation, a menu is displayed with icons that allow the user to set-up, 201-1, 202-1, 203-1, etc. while displaying the 3D image) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Jeong’s method of display objects into Ames’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Jeong’s method of change the display based on user input would provide more display control to Ames’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that changing the display based on the user input would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 9, claim 9 is a method claims corresponding to the method claim 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.
In regard to claim 18, Ames, Jeong disclose  The mobile terminal of claim 1, the rejection is incorporated herein.
Ames disclose wherein the 3D image of the first home screen is tapered in a direction toward the menu widget. (Fig. 4A, 4B, [0037] [0038] the image of 406 is tapped in a direction toward 414) 
In regard to claim 20, claim 20 is a method claim corresponding to the method claim 18 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 18.
Claims 2-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ames et al. (hereinafter Ames) US 2015/082181 and Jeong et al. (hereinafter Jeong) US 2011/0096006 as applied to claim 1, in view of Eim et al. (hereinafter Eim) US 2016/0147362.
In regard to claim 2, Ames and Jeong disclose The mobile terminal of claim 1, the rejection is incorporated herein. 
Ames disclose the 3D image of the first home screen is a second home screen, wherein the controller is configured to control the touch screen to display an information widget near a top of the second home screen. (Fig. 6A, 6B, [0041]-[0043] 3 D image of the first screen is a second screen, and information widget 626, display position is an implementation choice, not an invention) 
But Ames and Jeong fail to explicitly disclose “wherein when a drag direction from the first point to the second point is downwards,”
Eim disclose wherein when a drag direction from the first point to the second point is downwards (Fig. 11A, [0282]-[0283] 1110, drag input)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Eim’s method of display objects into Jeong and Ames’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Eim’s changing the display based on dragging input would provide more display control to Jeong and Ames’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that changing the display based on the drag input would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 3,  Ames, Jeong and Eim disclose  The mobile terminal of claim 2, the rejection is incorporated herein. 
Ames disclose wherein the first home screen and the second home screen contain the same content. (Fig. 6A, 6B, [0041]-[0043] 3 D image of the first screen is a second screen, has same content) 
In regard to claim 4,  Ames, Jeong and Eim disclose The mobile terminal of claim 2, the rejection is incorporated herein. 
Ames disclose wherein the information widget displays at least one of real-time news information, sports broadcast information, weather information, and schedule information. ([0049] calendar page, related webpage, etc.)
In regard to claim 5, Ames, Jeong and Eim disclose  The mobile terminal of claim 1, the rejection is incorporated herein. 
Ames disclose the 3D image of the first home screen is a third home screen.  (Fig. 6A, 6B, [0041]-[0043] 3 D image of the first screen is a third screen)
But Ames and Jeong fail to disclose “disclose wherein when a drag direction from the first point to the second point is upwards, wherein the controller is configured to control the touch screen to display a menu widget near a bottom of the third home screen.”
Eim disclose wherein when a drag direction from the first point to the second point is upwards, (Fig. 13A, [0054][0055] drag upward) wherein the controller is configured to control the display unit to display a menu widget near a bottom of the third home screen. (Fig. 13 B, display menu widget 900 in response to upward dragging, the display position is a choice of implementation, not an invention) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Eim’s method of display objects into Jeong and Ames’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Eim’s changing the display based on dragging input would provide more display control to Jeong and Ames’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that changing the display based on the drag input would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 6,   Ames , Jeong and Eim disclose The mobile terminal of claim 5, the rejection is incorporated herein. 
Ames disclose wherein the first home screen and the third home screen contain the same content. (Fig. 6A, 6B, [0041]-[0043] 3 D image of the first screen is the third screen, has same content) 
In regard to claim 7,  Ames, Jeong and Eim disclose  The mobile terminal of claim 5, the rejection is incorporated herein. 
But Ames, Jeong fail to explicitly disclose “wherein the menu widget displays at least one of a mirror function menu, a favorites application list menu, a system memory menu, and a flashlight menu.”
Eim disclose wherein the menu widget displays at least one of a mirror function menu, a favorites application list menu, a system memory menu, and a flashlight menu. Fig. 13 B, menu 900 displaying application list, in response to upward dragging) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Eim’s method of display objects into Jeong and Ames’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Eim’s changing the display based on dragging input would provide more display control to Jeong and Ames’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that changing the display based on the drag input would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 8,   Ames, Jeong and Eim disclose The mobile terminal of claim 1, the rejection is incorporated herein. 
But Ames and Jeong fail to explicitly disclose “wherein when the touch screen senses a drag trace from a third point to a fourth point on the 3D image of the first home screen, and when a drag direction from the third point to the fourth point is opposite to a drag direction from the first point to the second point, the controller is configured to convert back the 3D image to the 2D image of the first home screen and control the display unit to display the 2D image.”
Eim disclose wherein when the touch screen senses a drag trace from a third point to a fourth point on the 3D image of the first home screen, and when a drag direction from the third point to the fourth point is opposite to a drag direction from the first point to the second point, the controller is configured to convert back the 3D image to the 2D image of the first home screen and control the display unit to display the 2D image. (Fig. 12A-12B, [0292]-[0304], 1250, Fig. 13A-13B, [0305]-[0310] 1310, return back to the previous state ) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Eim’s method of display objects into Jeong, Ames’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Eim’s changing the display based on dragging input would provide more display control to Jeong and Ames’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that changing the display based on the drag input would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claims 10-15, claims 10-15 are method claims corresponding to the method claims 2-7 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 2-7.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ames et al. (hereinafter Ames) US 2015/082181 and Jeong et al. (hereinafter Jeong) US 2011/0096006 as applied to claim 1, in view of Pereira et al. (Hereinafter Pereira) US 2014/0304644
In regard to claim 16, Ames, Jeong disclose  The mobile terminal of claim 5, the rejection is incorporated herein.
But Ames, Jeong fail to explicitly disclose “wherein the second home screen and the third home screen are 3D images that display the same content, and the second home screen and third home screen are tilted or shifted in opposite directions according to the drag direction of the drag touch.”
Pereira disclose wherein the second home screen and the third home screen are 3D images that display the same content, and the second home screen and third home screen are tilted or shifted in opposite directions according to the drag direction of the drag touch. (Fig. 2, 3, [0006] [0025]-[0035] the screens display the same object and when scrolling down, for example, the screens tilted in opposite directions)  
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Pereira’s method of display objects into Jeong, Ames’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Pereira’s changing the display based on dragging input would provide more display control to Jeong and Ames’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that changing the display based on the drag input would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
Claims 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ames et al. (hereinafter Ames) US 2015/082181 and Jeong et al. (hereinafter Jeong) US 2011/0096006 as applied to claim 1, in view of Piemonte et al. (hereinafter Piemonte) US 2014/0071119.
In regard to claim 17, Ames, Jeong disclose  The mobile terminal of claim 1, the rejection is incorporated herein.
But Ames, Jeong fail to explicitly disclose “wherein the 3D image of the first home screen is tilted or shifted based on a direction of the drag touch.”
Piemonte disclose wherein the 3D image of the first home screen is tilted or shifted based on a direction of the drag touch. (Fig. 9, [0058] tilt the screen based on direction of the dragging input)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Piemonte’s method of display objects into Jeong, Ames’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Piemonte’s changing the display based on dragging input would provide more display control to Jeong and Ames’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that changing the display based on the drag input would help to provide more intuitive ways to interact and manipulate the digital contents displayed.
In regard to claim 19, claim 19 is a method claim corresponding to the method claim 17 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 17.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 filed on 3/3/2021 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20120056878 A1 	March 8, 2012 			MIYAZAWA et al.
INFORMATION PROCESSING APPARATUS, PROGRAM, AND CONTROL METHOD
US 20130345962 A1 	December 26, 2013 		van Os
3D NAVIGATION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143